DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to amendment/reconsideration filed on 11/30/2021, the amendment/reconsideration has been considered. Claims 1, and 11 have been amended. Claims 1-20 are pending for examination as cited below.	

Double Patenting
Double patenting rejection is hereby maintained. In remarks there are no arguments presented what elements of the invention is different than the other?

Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al. (Pub. No.: US 2018/0174229 A1), hereinafter “Sher” in view of Sarmento et al. (Patent No.: US 9720974 B1), hereinafter “Sar” and further in view of Stivoric et al. (Pub. No.: US 2008/0319796 A1), hereinafter “Stiv” and further in view of Panther et al. (Pub. No.: 2017/0257162 A1), hereinafter “Pan”.

As to claim 1. Pan discloses, a system for using artificial intelligence to analyze user activity data (Sher, [0023], an AI analyzer to analyze and accumulate information regarding user insights), the system comprising: 
a computing device, wherein the computing device is designed and configured to (Sher, [0069], web-based architecture implemented on servers): 
receive from a user, at least a biological extraction and at least a user activity datum (Sher, [0023], retriever to receive environmental, biometric, physiological or psychological parameters of the user from an external sensor associated with the user);
determine a current user location (Sher, [0219], trigger may be external real-world information such as a user's live physical (e.g. GPS-based location/speed/direction), environmental, biometric, physiological or psychological parameters, as well as or interactions with other people or objects, as received from sensor 80.);
Sher however is silent on disclosing explicitly, generate a diagnostic output as a function of the biological extraction, wherein the diagnostic output comprises user condition configured to describe the effect of a variety of alimentary elements on the user condition;

retrieve, from a fingerprint database, at least a datum of user fingerprint data; identify a plurality of compatible elements at the current user location as a function of the condition of the user.
Pan discloses a similar concept, generate a diagnostic output as a function of the biological extraction, wherein the diagnostic output comprises user condition configured to describe the effect of a variety of alimentary elements on the user condition (Pan, [0108], Portable biometric monitoring devices may collect one or more types of physiological and/or environmental data from embedded sensors and/or external devices and communicate or relay such information to other devices, including devices capable of serving as an Internet-accessible data sources, thus permitting the collected data to be viewed, for example, using a web browser or network-based application);
Identify a plurality of compatible elements at the current user location as a function of the user condition by generating a plurality of compatibility metrics using a ranking machine-learning process (Pan, [0108], These include, but are not limited to, energy expenditure, e.g., calorie burn, floors climbed and/or descended, heart rate, heart rate variability, heart rate recovery, location and/or heading, e.g., through GPS, GLONASS, or a similar system, elevation, ambulatory speed and/or distance traveled, swimming lap count, swimming stroke type and count detected, bicycle distance and/or speed, blood pressure, blood glucose, skin conduction, skin and/or body temperature, muscle state measured via electromyography, brain activity as measured by 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Pan” into
those of “Sher” in order to provide a biometric monitoring devices, including various technologies that may be implemented in such devices, are discussed herein. Additionally, techniques, systems, and apparatuses are discussed herein for utilizing two different Bluetooth communications interfaces, one that provides Bluetooth classic (base rate/enhanced data rate) communications functionality and one that provides Bluetooth low-energy communications functionality, in a common device.
Sar discloses a similar concept, retrieve, from a fingerprint database, at least a datum of user fingerprint data (Sar, col.3, lines 35-37, determines fingerprint information for the query by comparing the fingerprint information in the classification database to an action performed by the user in relation to the query);
 select at least a compatible element as a function of the fingerprint data (Sar, col.2, lines 40-44, fingerprint information for the query is determined based at least in part on the query and the one or more actions or behaviors.);
present, via a graphical user interface, the at least a compatible element to a user device (Sar, col.2, lines 58-63, an item detail page may include details that characterize an item offered for sale in the electronic marketplace and may include information that assists users (e.g., buyers) to decide between multiple alternative offers related to the item. Query abandonment may include an abandonment of the query by the user.).

those of “Sher and Pan” in order to provide a system for analyzing user behavior as users search
for items within an electronic marketplace is provided. A query is submitted by a user of
the electronic marketplace, the query is processed to identify a series of actions or
behaviors performed by the user in relation to the query and fingerprint information for
the query is determined based at least in part on analyzing the actions.

As to claim 2. The combined system of Sher, Pan and Sar discloses the invention as in parent claim above including, wherein receiving the at least a user activity datum further comprises receiving user input via the graphical user interface (Sar, col.9, lines 27-30, In accordance with at least one embodiment, the query fingerprint generation and classification service 230 may include a graphical user interface 314.).



As to claim 5. The combined system of Sher, Sar and Stiv discloses the invention as in parent claim above including, wherein retrieving the at least a datum of user fingerprint data further comprises: 
generating a classifier using a classification machine-learning process, wherein the classifier relates at least a user activity datum classified to compatible element ordering behaviors (Sar, col.2, lines 64-67 and col.3, lines 5-12); and 


As to claim 6. The combined system of Sher, Sar and Stiv discloses the invention as in parent claim above including, wherein identifying the plurality of compatible elements at the current user location (Sar, 3, lines 47-53, While querying for information related to the item `Shoes`, the user performs a series of actions in relation to the query such as re-formulating the query, adding a term to the query, deleting a term from the query, clicking on an item detail page associated with the item in the electronic marketplace website, re-scoping the query, and/or other actions during a search session. Current location being the current website user is browsing.) further comprises retrieving the plurality of compatible elements as a function of the fingerprint data (Sar, col.3, lines 13-17, a classification for a query may be determined based at least in part on computing a similarity measure between fingerprint information of the submitted query and the fingerprint information within the classification system.).

As to claim 7. The combined system of Sher, Sar and Stiv discloses the invention as in parent claim above including, wherein identifying the plurality of compatible elements further comprises: 
generating, using a ranking machine-learning process, a plurality of compatibility metrics for the plurality of alternative compatible elements, wherein each compatibility metric quantifies the compatible element ordering behavior for each compatible element as a function of the user condition (Sar, col.3, lines 65-67 and col.4, lines 1-5, a user submits a query for an item (e.g., `Games`) via a search interface provided by an 
ranking the plurality of compatible elements as a function of the plurality of compatibility metrics (Sar, col.4, lines 10-22, a region with refined search results of various categories of `Video games` may be dynamically displayed on a network page based on the fingerprint information.) .

As to claim 8. The combined system of Sher, Sar and Stiv discloses the invention as in parent claim above including, wherein selecting the at least a compatible element further comprises filtering the plurality of compatible elements as a function of user fingerprint data (Sar, col.2, lines 64-67 and col.3, lines 5-12).

As to claim 9. The combined system of Sher, Sar and Stiv discloses the invention as in parent claim above including, wherein presenting the at least a compatible element to the user device further comprises generating an audiovisual notification (Sher, [0003], Message notification systems are known in the art such as cellular phone SMS (short message service), MMS (multimedia message service) and push notifications which facilitate message notification in the form of a pop up card), wherein the audiovisual notification alerts the user to at least an adverse effect on the user condition (Sher, [0166], a card 70 showcasing a pending order which the owner needs to satisfy may change colors or shape as more time passes to alert the owner regarding the urgency of delayed orders. User condition being waiting, anxiety level etc.).

As to claim 10. The system of claim 1, wherein presenting the at least a compatible element to the user device further comprises prompting the user to order at least a compatible element as a function of the user location (Sher, [0173], Thus, system 100 may allow the site owner to omit defining the exact view to be used for each widget in an "order" card, as system 100 may dynamically match and adapt views to different products included in such "order" card.).
Claim 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al. (Pub. No.: US 2018/0174229 A1), hereinafter “Sher” in view of Sarmento et al. (Patent No.: US 9720974 B1), hereinafter “Sar” and further in view of Panther et al. (Pub. No.: 2017/0257162 A1), hereinafter “Pan” and further in view of Stivoric et al. (Pub. No.: US 2008/0319796 A1), hereinafter “Stiv”.

As to claim 3. The combined system of Sher, Pan, Sar and Stiv discloses the invention as in parent claim above. Sher, Sar and Pan however are silent on disclosing explicitly, wherein the current user location includes an alimentary provider, and identifying the plurality of compatible elements further comprises identifying the compatible elements as a function of the alimentary provider. 
Stiv however discloses a similar concept, wherein the current user location includes an alimentary provider, and identifying the plurality of compatible elements further comprises identifying the compatible elements as a function of the alimentary provider (Stiv, [0162], The Platform may allow for consideration of an Atkins diet and may consider data from a BodyBugg device. The Platform may allow a user to monitor food intake and/or nutrition and assess effects based on lifeotype.).


As to claim 4. The combined system of Sher, Pan, Sar and Stiv discloses the invention as in parent claim above including, wherein generating the diagnostic output further comprises: 
training a diagnostic machine-learning model with training data (Stiv, [0012], AI), wherein training data further comprises receiving a training set including a plurality of first data entries (Stiv, [0135], a GSR measurement can be used to more correctly interpret a heart rate measurement. As a result, even in the absence of the GSR measurement, based on the past GSR data, a more accurate heart rate measurement may be obtained.), each first data entry of the plurality of first data entries including at least an element of biological extraction data correlated to a user condition (Stiv, [0145]); and 
generating a diagnostic output as a function of the trained diagnostic machine-learning model and the biological extraction (Stiv, [0145], Using the Platform and lifeotype information a healthcare provider may be able to predict when a patient is going to crash and treat the patient before that time.).

As to claims 11-20 are rejected for same rationale discussed above for claims 1-10 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lewis et al. (Patent No.: US 11048393 B2 is one of the most pertinent art in the field of invention as discloses, a systems for displaying a personalized visual representation of an artificially intelligent (AI) agent. The system presents a first representation of the AI agent on a display. A user provides an input to the AI agent through an input device. The system determines a type of information included in the input. The system then modifies feature(s) of the first representation to form a different representation of the AI agent based on the type of information included in the input. The second representation is then presented on the display.
Newmann et al. US 10846622 B2 is also one of the most pertinent art in the field of invention and discloses, an artificial intelligence behavior modification support system includes a diagnostic engine operating on the at least a server and configured to receive at least a biological extraction from a user and generate at least a request for a behavior modification. The system includes an influencer module designed and configured to generate at least a request for an influencer as a function of the at least a request for a behavior modification. The system includes a client interface module designed and configured to transmit the at least a request for an influencer to at least a client device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Tauqir Hussain/  Primary Examiner, Art Unit 2446